      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.88 Page 1 of 11



   ROBERT S. BREWER, JR.
 1 United States Attorney
   MELANIE K. PIERSON
 2 Assistant U.S. Attorney
   California Bar No. 112520
 3 Office of the U.S. Attorney
   880 Front Street, Room 6293
 4 San Diego, CA 92101
   Tel: (619) 546-7976
 5 Fax: (619) 546-0450
   Email: Melanie.Pierson@usdoj.gov
 6
   Attorneys for the United States
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
    UNITED STATES OF AMERICA,        Case No. 20cr2711-WQH
10
              Plaintiff,             GOVERNMENT’S RESPONSE AND
11                                   OPPOSITION TO DEFENDANT’S MOTIONS;
    JESUS MAURICIO REYES,               1. TO COMPEL DISCOVERY
12                                      2. TO PRESERVE EVIDENCE
              Defendant.                3. TO FILE FURTHER MOTIONS
13

14                                        DATE: November 5, 2020
                                          TIME: 9:00 a.m.
15

16
          COMES NOW the plaintiff, United States of America, by and through
17
     its counsel, United States Attorney Robert S. Brewer, Jr., and Assistant
18
     U.S. Attorney Melanie K. Pierson, and hereby files its Response and
19
     Opposition to Defendant’s Motions to Compel Discovery and Preserve
20
     Evidence.   Said response is based on the files and records of the case.
21

22
          DATED:November 3, 2020            Respectfully submitted,
23

24                                          ROBERT S. BREWER, JR.
                                            United States Attorney
25
                                            /s/Melanie K. Pierson
26                                          Assistant United States Attorney
27

28
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.89 Page 2 of 11




 1                                              I.
                                      STATEMENT OF THE CASE
 2
 3              On August 4, 2020, a complaint was filed in the Southern District

 4 of California, charging defendant Reyes with Conspiracy, in violation
 5 of Title 18, United States Codes, and Smuggling, in violation of Title
 6 18, United States Code, Section 545. The defendant appeared, pursuant
 7
     to a Notice to Appear, was arraigned on August 27, 2020, and entered a
 8
     not guilty plea.
 9
             On September 10, 2020, the defendant waived indictment and was
10
11 arraigned on an Information with the same charge, and again pled not
12 guilty. A hearing on all motions was set for November 2, 2020.                   On

13 October 27, 2020, the hearing date was continued until November 5, 2020.
14           On November 3, 2020, defendant Reyes filed motions to compel
15
     discovery, preserve evidence and to file further motions. The United
16
     States responds to those motions herein.
17
                                                  II.
18
                                              STATEMENT OF FACTS
19
20           At about 10:15 a.m. on July 22, 2020, Jesus Mauricio REYES entered

21 the United States at the Otay Mesa POE as the driver of a Dodge Magnum,
22 with Mariaelisa MACIAS as a passenger. The CBP Officer twice asked REYES
23 if he had anything to declare, and REYES declared nothing. MACIAS
24
     declared only cookies and beer. As the CBP Officer inspected the vehicle,
25
     he located several bottles of pesticides mixed in with clothing within
26
     bags of luggage. The vehicle was then referred to the secondary lot for
27
28 further inspection. In the secondary lot CBP officers seized 24 one-
     Response in Opposition to Motion to Compel         2
                                                                           20cr2711-WQH
     Discovery
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.90 Page 3 of 11



     liter bottles of “Biozyme,” 7 one-liter bottles of “Furadan,” 5 one-
 1
 2 liter bottles of “Biomec,” and 1 nine hundred and sixty milliliter bottle
 3 of “Tetrasan,”.
 4           After being advised of his Constitutional rights and waiving his

 5 rights in writing, REYES stated that he and MACIAS went to Mexico to
 6 visit family. He initially stated that an aunt of MACIAS in Mexico gave
 7
     them the pesticides to bring to another of MACIAS’s aunts in the U.S.,
 8
     who owns a nursery in San Fernando, CA. REYES then changed his story,
 9
     and stated that a friend of his in Mexico said that he could sell the
10
11 bottles of pesticide in the U.S., and REYES stated that he intended to
12 sell the bottles of pesticide in the U.S. for $100 each. REYES also
13 stated that MACIAS was aware of the plan to sell the pesticides in the
14 U.S.
15
             After being advised of her Constitutional rights and waiving her
16
     rights in writing, MACIAS initially stated that the pesticides were for
17
     an aunt in the U.S. that owns a nursery. She then changed her story and
18
19 stated that the pesticides were for people that grow plants. MACIAS
20 declined to provide additional information.
21           According to the labels, the 24 bottles of “Biozyme TF” contain a

22 fertilizer            mix      of      manganese,    magnesium,    zinc,    boron,      sulfur,
23 micronutrients, dilutes, conditioners, and the active ingredients
24
     gibberellin,           auxin,        and     cytokinin.   The   plant    hormone    extracts
25
     gibberellin, auxin, and cytokinin are plant growth regulators, and
26
     according to the Mexican product website constitute a hormonal complex
27
28 used in seed treatments to promote rapid and uniform germination, and
     Response in Opposition to Motion to Compel         3
                                                                                        20cr2711-WQH
     Discovery
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.91 Page 4 of 11



     in foliar applications to increase flowering and fruit retention. EPA
 1
 2 special agents advised that in the United States, the plant growth
 3 regulators            gibberellin,             auxin,   and   cytokinin   are     regulated    as

 4 pesticides, but are not restricted use pesticides. However, although
 5 their use is not restricted, they must still be registered with the EPA
 6 and their importation requires a Notice of Arrival.
 7
             According to the labels, the seven bottles of “Furadan” contained
 8
     the active ingredient carbofuran.                     In the United States, carbofuran is
 9
     a cancelled pesticide, and may not be imported or sold in the United
10
11 States.
12           According to the labels, the five bottles of “Biomec” contain the

13 active ingredient avermectin B1. In the United States, avermectin B1 is
14 a restricted use pesticide. Federal regulations limit the sale and use
15
     of restricted-use pesticides to applicators certified by a program
16
     approved by the EPA, who have received training in mitigating the dangers
17
     of such pesticides, and persons under their direct supervision. A search
18
19 of the database of certified pesticide applicators in California
20 revealed that neither REYES nor MACIAS hold such certification.
21           According to the label, the bottle of “Tertrasan” contains the

22 active ingredient etoxozole, which is not a restricted use pesticide,
23 but must still be registered with the EPA.
24
             Federal law prohibits the distribution and sale of canceled or
25
     unregistered pesticides.                     7 U.S.C. §136j(a)(1)(A).         Only pesticides
26
     registered with the EPA may be imported or sold in the United States.
27
28 7 U.S.C. §136o(c). All pesticides intended for use in the United States
     Response in Opposition to Motion to Compel            4
                                                                                         20cr2711-WQH
     Discovery
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.92 Page 5 of 11



     must bear their EPA registration number on their labels, preceded by the
 1
 2 phrase “EPA Registration No.” or “EPA Reg. No.” 40 C.F.R. §156.10(e).
 3 In addition, all required information on a label must appear in the
 4 English language. 40 C.F.R. §156.10(a)(3). The containers of pesticides
 5 found with REYES and MACIAS were labeled only in Spanish and bore no EPA
 6 registration numbers.
 7
             The     lawful       importation     of    pesticides   into   the   United   States
 8
     requires a Notice of Arrival to be provided to U.S. Customs, pursuant
 9
     to 19 CFR 12.112.               REYES and MACIAS provided no such Notice of Arrival
10
11 for the pesticides in this case.
12                                                III

13                                    POINTS AND AUTHORITIES
14      A. THE GOVERNMENT HAS AND WILL COMPLY WITH RULE 16 OF THE FEDERAL
           RULES OF CRIMINAL PROCEDURE. ANY ADDITIONAL DISCOVERY DEMANDS OF
15
           THE DEFENDANT SHOULD BE DENIED.
16
              1. Status of Discovery
17
             On August 8, 2020, the government made available approximately 135
18
19 pages of discovery, and a disc containing the recorded statements of
20 both co-defendants. The initial discovery included the CBP reports of
21 the primary and secondary officers, the referral slip, copies of the
22 documents seized from the co-defendant, the notes of the interviewing
23 agents, the signed advisement of rights forms, the seizure forms, the
24
     photographs taken at the Port of Entry, and the recorded interview of
25
     the two co-defendants at the Port of Entry.                     On August 13, 2020, the
26
     defendant was provided with his criminal history report.
27
28
     Response in Opposition to Motion to Compel         5
                                                                                      20cr2711-WQH
     Discovery
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.93 Page 6 of 11



             Warrants were obtained to search the phones of both co-defendants.
 1
 2 When the results of the search are available (which could be weeks or
 3 months, depending on how long it takes to unlock the phones), they will
 4 be disclosed. The videos from the primary and secondary inspections at
 5 the Port of Entry have been requested and will be disclosed as soon as
 6 they are received.
 7
           To the extent that any evidence of prior similar acts exists, it may
 8
     be found in the statements of the defendants or in the data downloaded
 9
     from the phones.
10
11           This is a reactive case originating from the seizure at the Port

12 of Entry.           Accordingly, there are no records of prior investigation of

13 the defendants for this offense.                 The government has not conducted any
14 scientific testing in this case (nor is any anticipated) and does not
15
     anticipate the need for expert testimony.               The government will make the
16
     appropriate inquiries regarding potential impeachment of its witnesses
17
     and disclose all Giglio and Henthorn materials one week before trial.
18
19          The government,              to date, has   provided discovery consisting of

20 approximately 135 pages of documents and two recordings. The discovery
21 provided to date is in excess of that required by Rule 16 of the Federal
22 Rules of Criminal Procedure. The Government will continue to comply with
23
     the rules concerning discovery.               The defendant’s specific requests are
24
     discussed below.
25
              2. The Government Has Already Disclosed Information Subject to
26               Disclosure under Rule 16(a)(1)(A)and (B) of the Federal Rules
                 of Criminal Procedure.
27
28           The Government has already disclosed the written and recorded

     Response in Opposition to Motion to Compel     6
                                                                               20cr2711-WQH
     Discovery
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.94 Page 7 of 11



     statements         of    the     defendant      and     his   co-defendant,   as   well   as the
 1
 2 substance of any relevant oral statements they made in response to
 3 questions by Government agents.
 4           The defendant is not entitled to summaries of oral statements of

 5 the defendant made to persons not known by her to be government agents,
 6 and the memorialization of any such statements in a written report does
 7
     not make them discoverable as Awritten@ statements of the defendants.
 8
     United States v. Hoffman, 794 F.2d 1429, 1432, n.4 (9th Cir.1986).
 9
             The videos relating to the defendant’s detention at the Port of
10
11 Entry will be produced as soon as they are received. He was not arrested
12 but was given a Notice to Appear. The notes of the interviewing agents
13 have been produced.
14            3.       The Government Will Comply with Rule 16(a)(1)(D).
15
             The Government had provided the defendant with a copy of the
16
     printout of the results of the database check for evidence of prior
17
     convictions, and will provide the criminal history report for his co-
18
19 defendant as soon as it is received. Once the witnesses the government
20 intends to call in its case in chief are identified, records of any
21 evidence of prior convictions for those individuals will be disclosed.
22           The Government is well aware of and will fully perform its duty
23 under Brady v. Maryland, 373 U.S. 83 (1963) and United States v. Agurs,
24
     427    U.S.      97     (1976),       to     disclose     exculpatory   evidence    within   its
25
     possession that is material to the issue of guilt or punishment, as well
26
     as its duty under Giglio v. United States, 405 U.S. 150 (1972) to provide
27
28 information on any benefits provided to Government witnesses in exchange
     Response in Opposition to Motion to Compel            7
                                                                                          20cr2711-WQH
     Discovery
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.95 Page 8 of 11



     for their testimony and impeachment material.                      The Government agrees to
 1
 2 provide this information at least one week prior to trial, after all of
 3 the trial witnesses have been identified.
 4            4.    The Government Will Comply with Rule 16(a)(1)(E).

 5           The Government will permit the defendant to inspect and copy or
 6 photograph all books, papers, documents, photographs, tangible objects,
 7
     buildings,         or     places,       or   portions   thereof,     which    are   within   the
 8
     possession, custody, or control of the Government, and which are material
 9
     to the preparation of the defendant’s defense or are intended for use
10
11 by the Government as evidence-in-chief at trial or were obtained from
12 or belong to the defendant, and agrees to preserve such evidence during
13 the pendency of this proceeding.
14           The defendant is not entitled to all evidence known or believed to
15
     exist which is, or may be favorable to the accused, or which pertains
16
     to the credibility of the Government's case.                      As stated in United States
17
     v. Gardner, 611 F.2d 770 (9th Cir. 1980), it must be noted that:
18
              “[T]he prosecution does not have a constitutional duty to
19           disclose every bit of information that might affect the jury's
20           decision; it need only disclose information favorable to the
             defense that meets the appropriate standard of materiality.”
21           Id., 611 F.2d at 774-775 (citations omitted).

22 See also United States v. Sukumolachan, 610 F.2d 685, 687 (9th Cir.
23 1980) (the Government not required to create exculpatory material
24
     that does not exist); United States v. Flores, 540 F.2d 432, 438
25
     (9th Cir. 1976) (Brady does not create any pretrial discovery
26
     privileges          not     contained        in   the   Federal    Rules     of   Criminal
27
28 Procedure).               All physical evidence collected to date will be

     Response in Opposition to Motion to Compel          8
                                                                                          20cr2711-WQH
     Discovery
      Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.96 Page 9 of 11



     preserved.          The photographs taken at the Port of Entry have been
 1
 2 disclosed.             The TECS records related to the defendant will be

 3 provided as soon as they are received.
 4            5.       The Government Will Comply with Rule 16(a)(1)(F)
 5           No scientific testing of the pesticides has been performed.            To the
 6
     extent such evidence is created in the future, the Government will
 7
     provide the defendant with the results or reports of physical or mental
 8
     examinations, and of scientific tests or experiments, or copies thereof,
 9
10 which are within the possession of the Government, and will continue to
11 provide any further such reports that by the exercise of due diligence
12 may become known to the attorney for the Government and are material to
13 the preparation of the defense or are intended for use by the Government
14 as evidence-in-chief at the trial.
15
              6.        The Government Will Comply with Rule 16(a)(1)(G)
16
             No reports of experts have been prepared to date.              The Government
17
     will provide any summaries of expert testimony as such evidence is
18
19 identified as the case proceeds to trial, but no later than two weeks
20 prior to trial.
21           6.        Jencks Material
22           Production of witness statements is governed by the Jencks Act,
23
     18 U.S.C. § 3500, and need occur only after the witness testifies on
24
     direct examination.                  United States v. Taylor, 802 F.2d 1108, 1118
25
     (9th Cir. 1986); United States v. Mills, 641 F.2d 785, 790 (9th Cir.),
26
     cert. denied, 454 U.S. 902 (1981).                  Indeed, even material believed to
27
28 be exculpatory and therefore subject to disclosure under the Brady
     Response in Opposition to Motion to Compel      9
                                                                                20cr2711-WQH
     Discovery
     Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.97 Page 10 of 11



     doctrine, if contained in a witness statement subject to the Jencks Act,
 1
 2 need not be revealed until such time as the witness statement is
 3 disclosed under the Act.           See United States v. Bernard, 623 F.2d 551,

 4 556 (9th Cir. 1979). As a practical matter, the government has disclosed
 5 the reports of the investigation, so advance Jencks material has already
 6 been provided.
 7
           7. Prior Similar Act Evidence
 8
 9          To the extent that the government has evidence currently in its

10 possession that might be argued to be admissible under Rule 404(b)
11 relating to instances of the illegal imports of pesticides, it has been
12
     disclosed, or will be disclosed. Such evidence would be found in the
13
     statements    of   the   co-defendants     or   may   also   be   found   information
14
     downloaded from the defendant’s phone.
15
            8.    Henthorn Material
16
17          The government will conduct a review of the personnel files of the

18 federal agents involved in the case, and any impeachment material falling
19 within the purview of United States v. Henthorn, 931 F.2d 29 (9th
20 Cir.1991) will be disclosed.
21
            9.     Impeachment Information
22
            The   defendant   may     request   various    categories    of    impeachment
23
     evidence,    including    bias    or   motive   to    lie,   evidence     of    criminal
24
25 investigation or convictions, and evidence affecting perception.                         The

26 government has disclosed much of the evidence currently in its possession
27 that falls into this category, but this disclosure is not yet complete.
28          The government will disclose such evidence in compliance with its
     Response in Opposition to Motion to Compel 10
                                                                                    20cr2711-WQH
     Discovery
     Case 3:20-cr-02711-WQH Document 30 Filed 11/03/20 PageID.98 Page 11 of 11



     continuing obligations under Brady v. Maryland, 373 U.S. 83 (1963) and
 1
 2 Giglio v. United States, 405 U.S. 150 (1972) no later than one week
 3 before trial, when the witnesses for trial have been identified.
 4           10.        Records Applicable to Sentencing.

 5           The defense seeks records affecting sentencing.                The United
 6 States has provided full discovery regarding the facts of the case
 7
     and the defendant’s criminal record.                   Accordingly, the government
 8
     has complied with this request, to the extent possible without
 9
     further amplification of the nature of the desired records.
10
11      B. PHYSICAL EVIDENCE WILL BE PRESERVED.

12           The defense requests that all physical evidence in the case,

13 including the pesticides, the defendant’s personal effects, his cell
14 phone and the agents’ notes be preserved.                      The United States has no
15
     objection to this request and has directed the case agents to preserve
16
     all such evidence.
17
        C.     FURTHER MOTIONS SHOULD BE EVALUATED INDIVIDUALLY.
18
19      The Government requests that the court not grant a blanket request to

20 file further motions but instead evaluate each motion to determine
21 whether it is based on newly disclosed evidence or instead could have
22 been filed at the time of this motion.
23
                                                   IV.
24                                            CONCLUSION

25       The United States respectfully requests that the court deny the
26 defendant’s motions, to the extent they are opposed herein.
27
28
     Response in Opposition to Motion to Compel        11
                                                                                  20cr2711-WQH
     Discovery
